                                                       LAW OFFICES OF
                                                 THOMAS F. LlOTTI, LLC
                                               600 OLD COUNTRY ROAD - SUITE 530
                                                 GARDEN CITY, NEW YORK 11530

                                                    TELEPHONE: (516) 794-4700
                                                     FACSIMILE: (516) 794-2816
                                                      WEBSITE: www.tliottLcom
THOMAS F.          LlOTTI~



LUCIA MARIA CIARAVINO.                                                                                   JEAN LAGRASTA
SARA V. SALMERON                                                                                         ELLEN LUXMORE
.Also Admitted in CT                                                                                     Paralegals

                                                     Sent via ECF only
KATURIA D'AMATO
Of Counsel
                                                                    October 7,2019

             Hon. Colleen McMahon
             Chief Judge
             United States District Court
             Southern District of New York
             Daniel Patrick Moynihan U.S. Courthouse
             500 Pearl St.
             New York, NY 10007-1312

             Re:       Cummings v. The City of New York. et al
                       Case No.: 19-cv-07723-CM
                       Plaintiffs Opposition/Responsive Papers Due: 09/20/2019

             Dear Judge McMahon:

             My office represents the plaintiff, Patricia Cummings, in connection with the above-referenced
             action.

             We are filing the plaintiffs opposition to the four (4) motions to dismiss made by: (a) the "City"
             defendants; (b) the defendants Daily News, L.P. (sued herein as New York Daily News) and Ben
             Chapman; (c) defendants Dr. Andre Perry and The Hechinger Report a/k/a Hechinger Institute
             On Education And The Media; and (d) defendant Lenard Larry McKelvey a/k/a Charlamagne
             Tha God, today albeit 10 days after the generous extension granted to the plaintiff to September
             27,2019. However, due to circumstances beyond our control, our office has had malfunctions
             with our combined photocopier/scanner that rendered the said machine completely inoperable
             and which took several days before parts could be obtained in order to make the repairs. Further,
             this delay was exacerbated by my being engaged on a continuing trial in the matter of People v.
             D'Amato, Docket No.: 2018NA017896, in the Nassau County District Court, before the Hon.
             Tricia Ferrell, together with my Associate Lucia Ciaravino, Esq., being engaged in a continuing
             Support Hearing in the Nassau County Family Court on the matter of A lisa Jones v. Michael
             Jones, File No. 607346, Docket No(s): F-06794-18/18C and F-06794-18/19D.



                                                        Page 1 of 2



<rFellow, American Board of Criminal Lawyers
LA W OFFICES OF THOMAS F. LIOTTI, LLC
October 7,2019

To:    Hon. Colleen McMahon, Chief Judge
       United States District Court - Southern District of New York

Re:    Cummings v. The City of New York, et al
       Case No.: 19-cv-07723-CM


We respectfully request that this Court accept the filing of the plaintiff's opposition papers out-of
time in the interests of justice and grant the defendants additional time to submit their respective
replies to the motions.

As previous represented to the Court, there will be no prejudice to any of the defendants if the
Court accepts the plaintiff's opposition papers out-of time. However, the penalty to the plaintiff
will be unduly harsh if the extension is denied.

Thanking the Court for its consideration of this request, I am




                                                      Thomas F. Liotti (TL 4471)

jml
cc: Counsel for Appearing Defendants (via ECF)




                                            Page 2 of 2
